TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00195-CV



                      National City Bank and PNC Bank, N.A., Appellants

                                                   v.

        Memorial Service Life Insurance Co.; Lincoln Memorial Life Insurance Co.,
        National Prearranged Services, Inc.; and JoAnn Howard & Associates, P.C.,
          Special Deputy Receiver of Memorial Service Life Insurance Company,
                  Lincoln Memorial Life Insurance Company, Appellees


     FROM THE DISTRICT COURT OF 250TH COUNTY, TRAVIS JUDICIAL DISTRICT
       NO. D-1-GV-08-00945, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                             MEMORANDUM OPINION


                This appeal challenges the trial court’s temporary injunction signed on March 20,

2014, in response to appellee’s request for protection from a subpoena duces tecum in a case in

federal district court in Missouri. After this appeal was filed and appellants filed their initial brief,

the Missouri federal district court quashed the subpoena. The appellees contend that this appeal is

moot, but appellants argue that they plan to appeal the quashing of the subpoena and that the scope

of the injunction appealed exceeds the scope of the subpoena and causes the dispute between the

parties to persist.

                We are persuaded by appellee’s argument that, because the injunction was issued to

address a subpoena that has been quashed, the dispute that prompted the injunction and appeal is

moot. “If a case is or becomes moot, the court must vacate any order or judgment previously issued
and dismiss the case for want of jurisdiction.” Heckman v. Williamson County, 369 S.W.3d 137, 162

(Tex. 2012). Here, only the temporary injunction that is the subject of this appeal is affected by the

quashing of the subpoena. The underlying case remains pending.

               We vacate the temporary injunction signed on March 20, 2014, and dismiss this

appeal as moot.




                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Vacated and Dismissed as Moot

Filed: August 29, 2014




                                                  2